DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 17-20 directed to a method non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5-13, 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a display apparatus with “a multi-insulating layer between the thin-film transistor and the pixel electrode and between the auxiliary electrode and the contact electrode, the multi-
The closest prior art are Oh et al. (US 2018/0006106 A1) (hereinafter referred to as Oh2018), Cho et al. (US 2016/0126304 A1), Oh (US 7701132 B2) (hereinafter referred to as Oh770), and Han et al. (US 2020/0135838 A1).
Oh2018 teaches a display apparatus with an opposite electrode (CE1 in Fig. 2B of Oh2018) connecting to a contact electrode (BE) in an open portion (OP2).  Similarly, Cho teaches a display apparatus with an opposite electrode (230 in Fig. 4 of Cho) contacting an auxiliary electrode (531).  However, neither Oh2018 nor Cho teaches an inorganic insulating layer between the contact electrode and the auxiliary electrode in an area corresponding to the open portion of the organic insulating layer (this is where the opposite electrode contacts the contact electrode). 
Oh770 teaches a display apparatus with an opposite electrode (390 in Fig. 8 of Oh770) contacting a contact electrode (371)) in an open region.  Oh770 also discloses an insulating layer (portion of 350 that is above the interlayer insulating layer 340 where the 371 contacts 390 and 347) between the contact electrode (371) and auxiliary electrode (347). However, Oh770 does not disclose this insulating layer is inorganic insulating material but rather an organic insulating material.  
190 in Fig. 6 of Han) contacting a contact electrode (160).  Han also discloses an inorganic insulating layer (140) between the contact electrode (160) and auxiliary electrode (130) but not in an area where the opposite electrode contacting the contact electrode, but in an area next to that area. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Tuan A Hoang/           Examiner, Art Unit 2822